Title: From Thomas Jefferson to Bernard Peyton, 21 July 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
July 21. 20.
I recieved this morning your favor of the 17th have got the correct bills signed by Dr Everett, now inclose them and hope they will get to hand before my draught in favor of White gets round to you. the 56. 31 and 88 D. curtail must be retained out of the proceeds of the bill of Exchange, I had in mr G.’s hands at the last statement of our accounts but about 30. D. and he may have paid some little matters of small charges since & unknown to me, consequently he had not funds to meet your bill. I shall attend hereafter to the forms of Notes to the U.S. & Virga banks which you have been so kind as to send me, and I should be glad of a form of the Notes of the Farmer’s bank, having never seen one. on sending you the note to the US. bank endorsed by my grandson instead of mr Gibson, I gave him notice that I had relieved him from that endorsement, and should be unwilling to retract that, and I hope the bank will be satisfied with it as it is. I salute you with affectionate friendshipTh: Jefferson